Order entered May 17, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00332-CV

                         IN RE ANTHONY R. SANDERS, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-56252-2012

                                          ORDER
                        Before Justices Francis, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator bear the costs, if any, of this original proceeding.




                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE